Bloodworth, J.
The indictment charged that the accused did “cut and stab” Lois Gibson with a razor. The trial resulted in a verdict of guilty. A motion for a new trial was overruled, and the defendant excepted. The motion for a new trial contained the general grounds only, but the plaintiff in error contends that there is no evidence to support the verdict of guilty. With this insistance we agree. The evidence shows that Lois Gibson was cut, but there is no evidence to show that she was cut with a razor or with a weapon substantially of the same character. Indeed none of the witnesses saw the accused in possession of any weapon, and none is *499shown by the evidence. Nor does the evidence show the character of the wound inflicted, further than that she was cut. This being true, there is no evidence to support the verdict and the motion for a new trial was improperly overruled. The facts of this case differentiate it from Watson v. State, 21 Ga. App. 637 (94 S. E. 857), and cases there referred to.

Judgment reversed.


Broyles, G. J., and Luke, J., concur..